Citation Nr: 0926724	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  07-19 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1984 to June 
1992.  

The Board notes that the agency of original jurisdiction 
(AOJ) determined in a February 1994 rating decision that the 
character of the Veteran's discharge under other than 
honorable conditions from his period of active duty from 
August 14, 1989, to June 28, 1992, constitutes a bar to 
Department of Veterans Affairs (VA) benefits based on that 
period of service.  The Veteran filed a notice of 
disagreement, and the AOJ issued a statement of the case 
confirming such decision in April 1995.  The Veteran did not 
file a substantive appeal and, therefore, such issue is not 
currently before the Board of Veterans' Appeals (Board).

The instant matter comes before the Board on appeal from a 
rating decision issued in April 2006 by the VA Regional 
Office (RO) in St. Petersburg, Florida.  

The Board observes that the RO originally adjudicated the 
issue in this case as entitlement to service connection for 
PTSD.  However, during the course of the appeal, the medical 
evidence revealed various diagnoses of acquired psychiatric 
disorders, including PTSD, depression, anxiety, and panic 
disorder without agoraphobia.  The United States Court of 
Appeals for Veterans Claims (Court) recently held that the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Therefore, the Board has recharacterized 
the issue as shown on the first page of this decision and 
acknowledges that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders, including but not limited to 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran claims that he is entitled to service connection 
for his currently diagnosed acquired psychiatric disorder, to 
include PTSD, because such is the result of stressful 
situations that he experienced during service.  In 
particular, he asserts that he witnessed the death of a 
fellow crewmember when a helicopter crashed on the USS Iwo 
Jima while they were at sea sometime in 1986.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

To establish entitlement to service connection for PTSD, the 
record must include the following: (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125; (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  

In the instant case, the medical evidence of record includes 
the Veteran's service treatment records and VA treatment 
records dated from August 2003 through January 2007.  The 
service treatment records are negative for any complaints or 
treatment for mental health issues.  However, the VA 
treatment records reflect current diagnoses of PTSD, 
depression, anxiety, and panic disorder without agoraphobia.  
See, e.g., August 2005, April 2006, and November 2006 
records.  

The Board notes that the only PTSD diagnosis of record is 
contained in an August 2005 VA treatment record, with no 
indication as to the basis for such diagnosis.  However, the 
Veteran described his current symptoms and in-service events 
in August 2003 and 2004.  Specifically, in August 2003, a VA 
mental health professional indicated that further development 
was necessary to rule out PTSD, and the Veteran was diagnosed 
with possible mild PTSD in August 2004.  Another VA mental 
health professional indicated in July 2004 that he had 
offered a provisional diagnosis of PTSD in November 2003, but 
no such record is contained in the Veteran's claims file.  
Additionally, an October 2004 treatment record reflects a 
provisional diagnosis of PTSD.  The Board observes that VA 
treatment records dated from March 2006 through January 2007 
do not reflect a PTSD diagnosis.  

As such, the evidence of record includes current diagnoses of 
various acquired psychiatric disorders, including PTSD, and 
an indication that such disorders may be related to service.  
Therefore, the Board finds that a remand is necessary so as 
to provide the Veteran with a VA examination in order to 
determine the nature and etiology of any current acquired 
psychiatric disorder, including but not limited to PTSD.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Additionally, any outstanding treatment records from the VA 
Outpatient Clinic in Pensacola, Florida, should be obtained 
and considered in connection with the Veteran's claim, to 
specifically include any records from November 2003, which 
were referenced by a VA mental health professional in a July 
2004 record, and from January 2007 to the present.  In this 
regard, the Board notes that in a March 2009 statement, the 
Veteran reported that he was currently being treated for PTSD 
at such facility and recently completed an in-depth PTSD 
program.

Concerning his claimed in-service stressors, the Veteran has 
alleged that his acquired psychiatric disorder, to include 
PTSD, is a result of witnessing a fellow crewmember's death 
when a helicopter crashed on the USS Iwo Jima while at sea in 
the Eastern Mediterranean sometime in 1986.  See VA Form 9 
and PTSD Questionnaire, dated in May 2007.  Specifically, the 
Veteran reports that the signalman who had just relieved him 
was struck in the chest by a piece of the rotor blade, walked 
from the signal bridge to the bridge where the Veteran was 
located, and died in front of the Veteran.  The Veteran 
further states that he was deposed by the Navy concerning 
these events.  The Board observes that the Veteran reported 
this incident to a VA mental health professional in August 
2003; however, he indicated that the incident did not 
particularly bother him.  The Board notes that the Veteran 
stated at that time that the incident occurred in 1987.

The Board further observes that the Veteran reported to VA 
mental health professionals another in-service incident 
involving a gun malfunction.  See August 2003 and 2004 VA 
treatment records.  Specifically, the Veteran reported that a 
gun mount exploded when he was a gunner's mate on an aircraft 
carrier.  He stated that his fellow crewmembers were all 
evacuated, and he was ordered to stay on ship to man the 
sprinklers and await instructions as to whether or not to 
flood the area.  The Veteran stated that he waited for nearly 
three hours.  He reported that he was near the ammunition 
deposit and he knew that he would have been killed and the 
ship would have been in grave danger if it exploded.  He also 
knew that the ship would have sunk if he had turned on the 
sprinklers.  The Veteran reported that he lost radio contact 
and had to listen for other communications for orders, and he 
felt under tremendous pressure for his own life and the 
safety of the entire ship.  The Veteran stated that he slept 
poorly and had nightmares about that incident for a long 
time, including recurring dreams where he was trapped in a 
ship and unable to get out.    

The Board notes that the Veteran did not report this second 
incident in his May 2007 response to the PTSD Questionnaire.  
In addition, he did not provide a specific date, location, or 
other identifying information concerning the helicopter crash 
incident in order to allow for verification of such claimed 
stressor.  As such, while on remand, the Veteran should be 
given an opportunity to fully describe his claimed in-service 
stressor(s) with sufficient detail in order to allow 
attempted verification of such stressor(s).  

The Board observes that, despite the insufficient information 
reported by the Veteran, the RO attempted to verify the 
helicopter incident based on a crash date of May 1, 1986, and 
service dates of December 17, 1986, to August 13, 1989, at 
sea aboard the USS Iwo Jima.  The Joint Services Records 
Research Center (JRRSC) responded in March 2008 that no 
research was conducted because such information, as reported 
by the RO, indicated that the Veteran was not on the USS Iwo 
Jima at the time of the alleged crash.  However, a review of 
the Veteran's service personnel records indicates that he was 
stationed on the USS Iwo Jima from June 1985 through May 1988 
and from July 1988 through August 1989.  See History of 
Assignments.  Additionally, he participated in various 
operations during 1986, including an ocean venture in May.  
See Enlisted Performance Evaluation Report for period from 
February 1986 to January 1987.  Moreover, the Board notes 
that the Veteran's service personnel records indicate that 
his military occupational specialty was gunner's mate and 
that his duties aboard the USS Iwo Jima included lookout, 
general damage control, and fire team member.  See 
Certificate of Release or Discharge from Active Duty (DD Form 
214), dated in August 1989; Navy Occupation/Training and 
Award History.  

Upon remand, after any additional information has been 
received from the Veteran concerning his claimed stressor or 
stressors, further attempts should be made to verify such 
stressor(s) based upon dates of events and service as 
indicated by such information and the Veteran's service 
personnel records.

Although the Board regrets the additional delay, it is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  
38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

Accordingly, the case is REMANDED for the following action:

1.  All outstanding treatment records 
should be obtained from the Pensacola 
VA Outpatient Clinic and associated 
with the claims file, to specifically 
include any records from November 2003 
and from January 2007 to the present.

2.  The Veteran should be given another 
opportunity to provide a detailed 
statement concerning the alleged in-
service stressor(s) that he claims 
resulted in his acquired psychiatric 
disorder, to include PTSD.  
Specifically, he should be invited to 
provide a full description of the 
helicopter crash that resulted in a 
crewmember's death and the explosion of 
a gun mount.  After receiving a 
response, any necessary development in 
order to verify his claimed stressor(s) 
should be completed, including but not 
limited to obtaining and associating 
with the claims file all accident 
reports and deck logs for the USS Iwo 
Jima (LPH 2) for the period from June 
1985 through December 1987.  If deemed 
necessary, JRRSC should be requested to 
verify the Veteran's claimed 
stressor(s).  

3.  After the above development has 
been completed, the Veteran should be 
scheduled for a VA psychological 
examination to determine the nature and 
etiology of any current acquired 
psychiatric disorder.  The Veteran's 
claims file and a copy of this remand 
should be made available to the 
examiner for review.  In addition, any 
verified stressor(s) should be reported 
to the VA examiner.  The examiner 
should review the claims file in 
conjunction with the examination, 
including but not limited to the VA 
treatment records, and make a note of 
such review in the examination report.  
All necessary studies and tests should 
be conducted.  The examiner should 
render a diagnosis as to whether the 
Veteran currently has an acquired 
psychiatric disorder, including but not 
limited to PTSD.  The examiner should 
specifically determine whether the 
Veteran meets the diagnostic criteria 
for PTSD and, if so, identify the 
verified stressor(s) to which any 
current diagnosis of PTSD is 
attributed.  Additionally, the examiner 
is requested to offer an opinion as to 
whether any diagnosed acquired 
psychiatric disorder is at least as 
likely as not (probability of 50% or 
more) related to service.  The examiner 
must provide a rationale for any 
opinion offered.

4.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claim should 
be readjudicated based on the entirety 
of the evidence.  If the claim remains 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

